STONE, J.
Most of the questions raised by the amended bill were considered and decided by us, when this case was before us at a former term.—Security Loan Association v. Lake, 69 Ala. 456. We will not repeat what we then said.. The frame of the amended bill is objectionable, in that it is,, in large degree, argumentative.
One clause in the amendment seeks to raise a question not sufficiently charged in the original bill, and hence not considered on the former hearing. Its language is: “ Tour orator shows that the purpose of obtaining the 20 [25 ?] shares of stock in the outset was to enable him to borrow the money, and not as an investment in the stock, and that this purpose was well knowu to the officers of the company; and that orator was moved to borrow the money, and pay this $75 per month, by the statements and calculations made by the officers, and given him, that this stock would be worth $200 per share after the 100th installment was paid in, and he became a stockholder by purchase of the stock for the above purpose, and under the foregoing representations.” This was, at most, the expression of an opinion or judgment, on a matter which, it would seem, was equally open to both parties. No willful misrepresentation is charged, nor does it appear that any representation of fact was made. The charge is wholly insufficient to justify relief. — 2 Brick. Dig. 14, §§ 16, 21. The decree of the chancellor, dissolving the injunction,’ mast be affirmed.
We feel it our duty to call attention to an irregularity disclosed in the the transcript we have been considering. On the former appeal in this case, the decree of the chancellor was reversed ; and, pursuant to the statute in such cases, a copy of our opinion thus rendered was certified to the court below, for its guidance. In the present transcript that copy-opinion has been re-certified back to us, thus making it a part of the present transcript, and very materially swelling its volume. That copy-opinion was no part of the record, and should not have been *210embodied in this transcript. The register is entitled to no compensation for that part of the transcript, and none is allowed him.
Affirmed.